UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2116


ELEANYA AGBAI AGIDI,

                    Petitioner,

             v.

MERRICK B. GARLAND, U.S. Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: October 6, 2021                                    Decided: October 28, 2021


Before WYNN and QUATTLEBAUM, Circuit Judges, and KEENAN, Senior Circuit
Judge.


Petition dismissed by unpublished per curiam opinion.


H. Glenn Fogle, Jr., THE FOGLE LAW FIRM, LLC, Atlanta, Georgia, for Petitioner.
Brian Boynton, Acting Assistant Attorney General, Shelley R. Goad, Assistant Director,
Lisa Morinelli, Trial Attorney, OFFICE OF IMMIGRATION LITIGATION, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eleanya Agbai Agidi, a native and citizen of Nigeria, petitions for review of an order

of the Board of Immigration Appeals (1) dismissing his appeal of the immigration judge’s

(IJ) order denying, as a matter of discretion, Agidi’s application for a waiver of

inadmissibility pursuant to 8 U.S.C. § 1227(a)(1)(H) (hereinafter “fraud waiver”); and

(2) denying Agidi’s motion to remand and reopen his removal proceedings to allow for

consideration of evidence related to Agidi’s recently developed medical conditions. We

dismiss the petition for review for lack of jurisdiction.

       Under 8 U.S.C. § 1252(a)(2)(B)(ii), we lack jurisdiction to review the agency’s

purely discretionary denial of Agidi’s application for a fraud waiver. * Accord Asentic v.

Sessions, 873 F.3d 974, 982 (7th Cir. 2017) (collecting cases holding that the court of

appeals lacks jurisdiction to review the agency’s discretionary denial of a fraud waiver).

We retain jurisdiction over constitutional claims and colorable questions of law, see 8

U.S.C. § 1252(a)(2)(D), but, at most, Agidi’s arguments in this court assign error to the

weight the agency afforded the positive equities in his case. It is well settled that “a

challenge to the weight attributed to certain factors relevant to immigration determinations

does not present a question of law.” Sorcia v. Holder, 643 F.3d 117, 125 (4th Cir. 2011);

see also generally Nasrallah v. Barr, 140 S. Ct. 1683, 1694 (2020) (reaffirming that, in

terms of the jurisdiction-stripping provision of § 1252(a)(2)(B), “a noncitizen may not



       *
         See 8 U.S.C. § 1227(a)(1)(H) (granting the Attorney General discretion to waive
a noncitizen’s inadmissibility for having committed immigration fraud).

                                              2
bring a factual challenge to orders denying discretionary relief, including . . . certain

inadmissibility waivers, and other determinations made discretionary by statute” (internal

quotation marks omitted)). Finally, with regard to the Board’s denial of Agidi’s motion to

remand and reopen, as we reiterated in Sorcia, “the jurisdictional bar of 8 U.S.C.

§ 1252(a)(2)(B) applies where the basis for the discretionary decision [to deny a motion to

remand] addresses the merits of an enumerated provision.” Sorcia, 643 F.3d at 126

(internal quotation marks omitted). As this is precisely what happened here, we likewise

lack jurisdiction to review the denial of Agidi’s motion to remand and reopen.

       Accordingly, we dismiss this petition for review for lack of jurisdiction. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                  PETITION DISMISSED




                                            3